COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                               NO. 02-12-00640-CR


James Tyler Pool                          §    From the 355th District Court

                                          §    of Hood County (CR10067)

v.                                        §    August 30, 2013

                                          §    Per Curiam

The State of Texas                        §    (nfp)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and this case is remanded to the trial court to dismiss the

State’s motion to revoke.

                                     SECOND DISTRICT COURT OF APPEALS


                                     PER CURIAM